1





ATTACHMENT A to Master Services Agreement (MSA) / Purchase Order
Services
Statement of Work Number / Project Title: Additional Covisint Subscription
Services
Description: Licensor-Provided Hosting Services
Project Track: TBD
FCM PROJECT CODE: TBD


MSA Number: (Optional)




I.
GENERAL.

This Statement of Work (“SOW”) defines services (“Services”) to be performed by
Covisint Corporation (“Covisint”) for Cisco Systems, Inc. (“Cisco”). This SOW is
governed by, incorporated into, and made part of the terms and conditions of the
Software License and Hosting Services Agreement, having an effective date of
November 19, 2013 (“MSA” or “Agreement”), as amended, between Covisint
Corporation (“Covisint”) and Cisco Systems, Inc. (“Cisco”). In the event of any
conflict between the SOW and the MSA and/or Purchase Order; the SOW will
prevail, solely to the extent of the inconsistency unless otherwise stated.
Despite any instruction to the contrary in the MSA, the parties hereby agree for
the purposes of this SOW that Cisco has authorized, in writing, Covisint to
commence efforts on this SOW without Cisco first issuing a Purchase Order, and
Covisint shall invoice without a Purchase Order. The terms of this SOW are
limited to the scope of this SOW and shall not be applicable to any other SOWs
which may be executed and attached to the MSA and/or Purchase Order. Any
references in this SOW to specific sections in the Agreement are solely for the
convenience of the parties and are not intended to modify the Agreement. If the
parties wish to modify any provisions of the Agreement, such modifications shall
follow the Change Request procedure as defined in the MSA. Any executed Change
Requests shall apply only with respect to this SOW, and shall not affect any
other existing or future SOWs unless otherwise indicated. The services described
in this SOW shall be defined as the “Services”.


The definition in Section 1.2 of Exhibit H in the Agreement is hereby deleted
and replaced by the following:
“Cisco Customer” means an individual or entity with a legally binding contract
with Cisco to allow one or more End Users to access, use, develop upon or resell
the SXP Platform.
For the purposes of this SOW, the following definitions are added to the
Agreement. All capitalized terms not otherwise defined herein shall have the
meaning set forth in the Agreement.
“AC” means the joint development cycles called “Agile Commit” between Cisco and
Covisint that are numbered as they occur (e.g. AC1, AC2).
“AppCloud® Developer” means an instance of a Covisint hosted service that
provides documentation for Covisint AppCloud APIs, a developer community
including discussion boards and reference implementations as well as access to
Covisint AppCloud APIs and the ability to create virtual instances, tools which
developers can use to create applications (Note: the initial instance will be
provided as a beta-version).
“Covisint Anywhere” means an instance of the Covisint Platform Services running
on any data center that supports industry standards, for instance, “Openstack”
where Covisint manages and operates the Covisint Platform Services (Note: the
initial instance will be provided as a beta-version).
"Covisint AppCloud®" or “Covisint AppCloud Services” means a hosted Covisint
service that provides a secure application marketplace and a secure development
environment to create, manage and publish application services leveraging
Covisint Platform Services APIs and/or third party API services.

CISCO CONFIDENTIAL
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

2

“Cisco Intercloud” means Cisco’s interconnected global cloud of clouds and an
extension of the Internet network on which it is based.
“Covisint PDE Tenancy” means a virtual construct in the Covisint PDE enabling
third parties to develop and deploy code to one or more Tenancies within an
Environment Tier. A Covisint PDE Tenancy is separate and distinct from a
Tenancy. A Covisint PDE Tenancy is deployed across an entire Environment Tier
and is not limited to a single Tenancy.
“Covisint Platform Services” means the Licensor Provided Hosting Services as
follows: Covisint Portal, Covisint Cloud Identity Services, Covisint Cloud Data
Exchange Service and Covisint AppCloud Services.
“Enterprise Mobility Services Platform” or “EMSP” means a holistic Cisco mobile
software platform which augments the current mobile capabilities of SXP for the
development, management, maintenance, and distribution of mobile applications
across disparate platforms, devices, and back-end systems.
“Environment Tier” means one discrete replica of the Covisint Platform Services
in a separate segment of Covisint’s network environment separated by process
controls (Covisint’s Environment Tiers are i) development; ii) staging; iii)
disaster recovery; and iv) production).
“Environment” means a discrete implementation of the Covisint Platform Services
separate and distinct from all other Covisint customers, including Covisint
Portal, Covisint Cloud Identity Services, “Covisint Partner Development
Environment” (Covisint PDE, one Tenancy) and including one or more Environment
Tiers.
“Realm” means a discrete virtual instance within Covisint Cloud Identity
Services.
“Reference Implementation” means a functioning implementation of the Covisint
Platform Services for testing and demonstration purposes.
“SDP” means Cisco’s “Service Delivery Platform” software.
“SXP Platform” means Cisco Exchange Portal as defined in the Agreement.
***
“Tenancy” means a virtual construct within the Covisint Platform Services
comprised of one Realm and one Virtual Portal with each Tenancy replicated
across all Environment Tiers in one Environment
“Tenant” means a Cisco Customer with one or more End Users with access to a
single Tenancy.
“Virtual Portal” means a discrete virtual instance within the Covisint Portal.




II.
SERVICES AND WORK PRODUCT.

A.Services. Covisint shall perform the following Services:
1.
Additional Covisint Subscription Services. Provide additional Covisint
Subscription Services as more fully described below.

B.Scope and Responsibilities.
1.
Covisint Responsibilities.

a)
Additional Covisint Subscription Services. Provide the following ongoing
services:

1)
Reference Instance Operations. Operate the following “Reference Instances”:

(i)
Covisint Anywhere Reference Instance: ***

(i)Covisint AppCloud Reference Instance: Provide access to Covisint’s AppCloud
Developer Environment and maintain and operate a Covisint AppCloud Developer
Environment for the SXP Platform Environment (beta version initially):
i.
Provide Cisco access to the Covisint AppCloud Reference Instance Environment.
***

ii.
Provide access to the Covisint AppCloud Developer Environment in the SXP
Platform Environment.

(ii)
Enterprise Mobility Services Platform Integration Reference Instance: ***


CISCO CONFIDENTIAL
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

3

(iii)
Internet of Things Adapters Reference Instance: Maintain and operate a set of
Covisint Cloud Data Exchange Services channels in the SXP Platform environment,
specifically:

i.
***

2)
Covisint Support Services. Provide ongoing support services to Cisco based on a
support team of up to *** full-time resources (not to exceed standard billable
hours per month per resource except for critical events as mutually agreed by
the parties where the standard billable hours may be exceeded) including the
following:

(i)
Single point of contact/escalation for operational issues;

(ii)
Architectural subject matter expert (“SME”) in Cisco solution and how Covisint
products/solutions have been deployed for Cisco.

(iii)
Single point of contact responsible for running standard ITIL based processes -
Incident management, change management, in lieu of such processes being handled
by leverage pool of on-call resources, different project teams;

(iv)
Direct management oversight for dedicated Cisco support team (Covisint/Cisco
operations lead);

(v)
Liaison to leveraged Covisint operations team;

(vi)
Covisint product SMEs for ongoing management of applications and support;

(vii)
Coordination and planning for Licensor-Provided Hosting Services platform
upgrades;

(viii)
Deployment planning and coordination;

(ix)
Dedicated team to provide support for third party audits and security reviews;

(x)
Dedicated SMEs for management of application configurations and having a single
SME to provide improved controls and communication;

(xi)
Monthly release planning, release management, and release deployment for the
Cisco solution (contingent on approval from the Covisint Release Readiness
Review Team in adherence to the Covisint Release Management Process); and

(xii)
Onboarding and rollout support.

1.
Cisco Responsibilities.

a)
Perform validation of Covisint Platform Services releases on Cisco Applications
or Cisco developed components for Enhanced Covisint Subscription Services.

b)
Provide Level 1 Support as defined in the Agreement.

c)
Participate in Covisint planning sessions.

d)
Communication of requirements and specifications to support scope defined in
Section II. B. 1. above.

e)
Provide all environment hardware, software, including networking equipment,
configuration, bandwidth, monitoring capability and access (and bare the
associated cost) required for Covisint to install and operate the Covisint
Anywhere Reference Implementation as described in Section II. B. 1. a) (i),
above.

f)
***

g)
Provide “Oracle” licenses for the Covisint Anywhere instance that will be
installed on Cisco Intercloud.



2.
Assumptions.

N/A
3.
Out of Scope.

N/A



CISCO CONFIDENTIAL
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

4

A.
WORK PRODUCT. Not applicable.





ACCEPTANCE CRITERIA AND TESTING PROCEDURES
A.
Acceptance Criteria. Not applicable

B.
Testing. Not applicable.





RESOURCES TO BE PROVIDED BY CISCO
A.
Cisco Property. All Property whether tangible or intangible, provided by Cisco
to Covisint shall be Cisco Property. Cisco Property shall include, but not be
limited to the following:

Item
Yes / No
Location
#
A Security Badge (Building Access)
No
(Select)
0
Furnished workspace(s) (cube) in a Cisco establishment
No
(Select)
0
Laptop PC (Standard Cisco Laptop Image)
No
(Select)
0
Intranet (CEC) and Internet Network Access
Yes
(Select)
0
E-Mail account(s)
No
(Select)
0
IP Telephone with voice-mail
No
(Select)
0
Remote Access / VPN connectivity (Soft token) (DES Card)
No
(Select)
0
Access to Cisco On-Site facilities (Break rooms, Restaurants, etc.)
No
(Select)
0
Mobile telephone
No
(Select)
0
Pager
No
(Select)
0
IP Communicator
No
(Select)
0
Access to Conference Call facilities (Meeting place / Meet me)
No
(Select)
0
Fax and photocopying facilities
No
(Select)
0
Additional Items (Please Specify Here)
No
(Select)
0

B.
Cisco Property may include software and other licensed intellectual property.
Covisint shall comply with all license terms and other terms of use of which it
has knowledge which may apply to such property.

C.
All Cisco Property shall be returned to Cisco in good condition, where feasible,
less ordinary wear and tear, upon completion of the SOW. Where any of the
property or assets is returned in sub-standard condition or not returned within
5 working days of the SOW’s conclusion, the Covisint shall be liable to pay the
costs of replacement or repair to the property or assets. Cisco reserves the
right to request the return of loaned property.

D.
Cisco Property owned to the Covisint shall be used, specifically and exclusively
for the performance of the Work specified in this SOW. Failure to comply with
this provision shall be a material breach of this SOW entitling Cisco to
remedies available to it under the Agreement.



CONFIDENTIAL INFORMATION. Confidential Information shall have the meaning set
forth in the Mutual Non-Disclosure Agreement, dated September 6, 2013, which is
hereby incorporated by reference.


PAYMENT.
A.
Payment Method. Covisint shall invoice Cisco for the full subscription amount as
of the Effective Date, and Cisco shall pay Covisint according to the following
payment schedule:

B.



Payment for Services
Due Date
Amount Payable
Additional Covisint Subscription Services
 
***
 
 
 
 
 
 
Expenses
 
***
 
 
 




CISCO CONFIDENTIAL
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

5

A.
Invoices. Monthly payments of Covisint Subscription Services are payable as
defined in the Agreement:

1.
*** monthly payment for Additional Covisint Subscription Services commencing
upon Effective Date.



B.
Expenses. Cisco shall reimburse reasonable, actual and necessary expenses (e.g.
hotel, travel, food), provided that the following conditions are met: (i) all
expenses must be approved by the Cisco Project Manager in advance of incurring
such expense and (ii) a request for reimbursement must be accompanied by such
documentation (e.g. receipts) as Cisco may request establishing the type, date,
amount, payment and purpose for such expense and that such expenses are incurred
in accordance with Cisco’s Non-employee Travel Policy. The current policy is
located at
http://wwwin.cisco.com/FinAdm/gpo/gsoglobal/gtme/travel/policies.shtml (or any
successor sites as it may be updated from time to time at Cisco’s sole
discretion and Supplier must comply with any updates to the policy during the
term of this SOW). Cisco's maximum liability for all expenses incurred during
the execution of this SOW shall not exceed ***.



PLACE OF PERFORMANCE. The effort shall be performed by Supplier at Covisint’s
facility at: One Campus Martius, Detroit, MI 48226.


TERM OF STATEMENT OF WORK. This SOW shall begin on February 1, 2015 (“Effective
Date”) through thirty six (36) months from Effective Date (“Contract Expiration
Date”). Notwithstanding anything to the contrary in the Agreement, this SOW may
be terminated only in conjunction with termination of the SOW for Enhanced
Subscription Services having an Effective Date of January 1, 2015.


EXECUTION. IN WITNESS WHEREOF, the parties hereto have caused this SOW to be
executed by their duly authorized representatives.


Cisco Systems, Inc.


Name: John Morrell


Title: Senior Director


Date: January 1, 2015


Signature: /s/ John Morrell
Covisint Corporation


Name: Joel Kremke


Title: Sr Vice President


Date: January 1, 2015


Signature: /s/ Joel Kremke






CISCO CONFIDENTIAL
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.

